Citation Nr: 1233992	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  11-33 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES
 
1.  Whether new and material evidence has been received to reopen a claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for chronic pain and burning, secondary to an October 1992 VA surgery for liposuction, hernia repair, and abdominoplasty.
 
2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction, secondary to VA's prescription of steroid medication used to treat service-connected tinea pedis.
 
3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for pharyngitis, secondary to an October 1992 VA surgery for liposuction, hernia repair, and abdominoplasty.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
J. Smith, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1951 to January 1954.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Reno, Nevada.  
 
The issues of entitlement to service connection for dental treatment, and entitlement to service connection for a skin disorder, have been has raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters and they are referred to the AOJ for appropriate action.  
 
The issue of whether new and material evidence has been received to reopen a claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for chronic pain and burning is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
 

FINDINGS OF FACT
 
1.  The probative and competent evidence of record preponderates against finding that the Veteran's erectile dysfunction is an additional disability resulting from VA's prescription of steroid medication.
 
2.  The probative and competent evidence of record preponderates against finding that the Veteran's pharyngitis is an additional disability resulting from the October 1992 VA surgery for liposuction, hernia repair, and abdominoplasty.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction as due to VA's prescription of steroid medication used to treat tinea pedis have not been met.  38 U.S.C.A. § 1151 (West 2002);38 C.F.R. § 3.361 (2011).
 
2. The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for pharyngitis as a result of an October 1992 VA surgery for liposuction, hernia repair, and abdominoplasty have not been met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Notice and Assistance

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2008, May 2009, and October 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in December 2011. 
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In July 2012, the Veteran testified at a personal hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
Governing Laws & Regulations
 
Compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service-connected.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.
 
Under the provisions of 38 C.F.R. § 3.361(b), to determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.

Claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of 38 C.F.R. § 3.361(c).  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.
 
In reaching the decisions below, the Board has reviewed all the evidence in the Veteran's claims file to include his written contentions, VA medical records and consent form, and the medical opinion.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Factual Background
 
The Veteran seeks compensation benefits under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction, and for pharyngitis.  As for erectile dysfunction, the Veteran contends that VA's prescription of steroid medication to treat chronic tinea pedis was negligent because it caused him to develop erectile dysfunction.  As for pharyngitis, he contends that his throat was punctured by a VA anesthesiologist during intubation for an October 1992 surgery for liposuction, hernia repair, and abdominoplasty performed at the VA Medical Center in Houston, Texas.  He contends he has suffered from pharyngitis ever since this event.
 

A.  Erectile Dysfunction
 
Historically, private treatment records from the 1970s show that the Veteran underwent a vasectomy in 1967.  In June 1974 and October 1976, he sought treatment for scrotal pain and swelling.  In January 1978 he sought treatment for urinary problems.  No mention of erectile dysfunction is found in these records.
 
On VA examination in June 1982, the Veteran underwent a genitourinary assessment.  He reported a history of blood in his urine 10 years prior but the condition responded to treatment.  He had a normal penis and testes and no urethral discharge.  The prostate was non-tender and normal.  No complaints or findings of erectile dysfunction were made.
 
Records show that in the 1980s and 1990s, the Veteran sought treatment for a skin disorder on multiple occasions and received various methods of treatment.  Among these were topical steroids, as well as Kenalog steroid injections. 
 
In June 1994, the Veteran complained of impotence that had lasted over the prior 7-8 years.  He was referred to the impotence clinic.  
 
Subsequent records show years of treatment for and complaints of impotence.  The Veteran had been prescribed a vacuum device, penile injections, and various medications, all without successful result.  
 
A VA examination was afforded in February 2010.  The examiner reviewed the Veteran's medical records, noting that he received corticosteroids such as Kenalog and various creams throughout the 1980s and 1990s.  Following the examination and a review of the records, the examiner determined that it was less likely as not that erectile dysfunction was secondary to prescribed steroid use because the type of steroids the Veteran was prescribed, corticosteroids, do not cause erectile dysfunction.  The examiner noted the Veteran may be under the impression that he received anabolic steroids, which can include erectile dysfunction, as he mentioned what effect these steroids have on weightlifters and athletes who take them.  
 

B.  Pharyngitis
 
Historically, private treatment records from the 1970s show no documentation of pharyngitis.  On VA examination in June 1982, the Veteran's nose, sinuses, mouth, and throat were normal.
 
In 1992, the Veteran sought surgical treatment through VA to his reduce his abdominal girth and bilateral breast mass.  Surgical notes reflect that the Veteran had a history of previous steroid use for his skin condition, and despite aggressive and continuous diet and exercise, he had been unable to reduce his weight.  On October 5, 1992, he underwent an abdominoplasty with bilateral suction lipectomy of the breasts.  Surgical notes document that it was difficult to intubate the Veteran.  He was noted to have significant laryngeal edema and endotracheal intubation was only achieved after several attempts and the use of fiberoptic instruments.  During the surgery, a right inguinal hernia was discovered and repaired.  Following the surgery, the Veteran complained of throat pain.  He was prescribed throat spray.  He was discharged on October 14, 1992, and was prescribed viscus Xylocaine for his sore throat.
 
The medical record subsequent to the 1992 procedures show multiple complaints of a cough and sore throat.  Various diagnoses were assigned.  For example, in December 1994 he was diagnosed with bronchitis.  In May 1995 he was diagnosed with probable reflux laryngitis.  In October 2002, he underwent an esophagogastroduodenoscopy with biopsy.  No relevant findings were made.  In December 2002, he underwent a consultation with an ear, nose, and throat specialist.  Medication was continued for gastroesophageal reflux disease, which was felt to be responsible for his throat clearing.  In April 2003 he was found to have possible bronchial asthma.  He was diagnosed with pharyngitis/laryngitis in October 2008.  
 
In February 2010, a VA examination was conducted.  The VA examiner determined that it was less likely than not that the Veteran's pharyngitis was the result of the 1992 intubation.  While the Veteran has recurrent pharyngitis, the examiner was not aware of and had never heard that difficult intubations could cause recurrent throat infections.  Rather, the Veteran's recurrent sinusitis, hiatal hernia, and gastroesophageal reflux disease were found to be more likely etiologies for his pharyngitis.  
 
Analysis
 
Based on the above evidence, the evidence preponderates against finding that the Veteran has erectile dysfunction as a result of VA's prescribed steroids, or pharyngitis as a result of the 1992 VA surgery.  Actual causation has not been established.  As noted above, to establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c).  

Here, the February 2010 examiner determined that the Veteran's erectile dysfunction was not caused by steroid use, and that pharyngitis was not caused by intubation for the 1992 surgery.  The examiner's opinion was founded on an examination of the Veteran, as well as a thorough review of the claims file.  The report is fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no competent medical evidence contrary to the February 2010 examiner's opinions.  While the law requires a showing of actual causation, in this case there is no competent evidence showing that either VA's prescribed steroid therapy, or VA's 1992 surgery actually caused either erectile dysfunction or recurrent pharyngitis.  
 
Without such additional disability being shown to be due to treatment provided by VA  the claims under 38 U.S.C.A. § 1151 must fail.  In the absence of additional disability, no inquiry need be made as to carelessness, negligence, etc. on the part of VA or as to foreseeability.  Further, there is no evidence, save for the appellant's own lay statements, showing that the disability is due to VA carelessness, negligence, lack of proper skill, error in judgment, etc.  While the appellant sincerely believes that he was the victim of VA negligence, as a lay person he is not competent to offer evidence on the question of VA carelessness, negligence, lack of proper skill, or error in judgment.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
 
In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 
 
ORDER
 
Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction secondary to VA's prescription of steroid medication used to treat tinea pedis is denied.
 
Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for pharyngitis secondary to an October 1992 VA surgery for liposuction, hernia repair, and abdominoplasty is denied.
 
 
REMAND
 
The issue of whether new and material evidence has been received to reopen a claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for chronic pain and burning requires additional development before the claim can be properly adjudicated.
 
This claim was previously denied by VA in a November 1995 rating decision.  As the Veteran did not appeal that decision, it is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).
 
In 2006, the United States Court of Appeals for Veterans Claims issued Kent v. Nicholson, 20 Vet. App. 1 (2006), which addresses notice requirements specific to new and material claims.  Essentially, under Kent, the Veteran must be apprised as to the requirements both of the underlying service connection claim, as well as the definitions of new and material evidence.  Kent further requires that the notice inform the Veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.  
 
Here, notice letters were issued to the Veteran in February 2008, May 2009, and October 2011.  These letters, however, are insufficient as they pertain to the Kent requirements.  The Veteran was not informed of the applicable definitions of new and material evidence, the basis for the prior final denial, or of what specific evidence is necessary to substantiate the claim.  As such, compliant with the requirements with Kent is required before the claim is properly adjudicated.
 
Additionally, in a December 2011 rating decision, service connection was awarded for posttraumatic stress disorder, and an evaluation of 100 percent was assigned, effective July 8, 2008.  In that rating decision, entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a residual scar, status-post left cheek cancer excision, was denied.  In the Veteran's December 2011 VA Form 9 submitted in connection with the present appeal, he appears to express disagreement with both of these issues.  However, given the dates of the documents, it is unclear whether the Veteran had actually received notice of the rating decision at the time he made the statements concerning posttraumatic stress disorder and his left cheek.  This issue should be clarified on remand.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, a statement of the case on these issues should be issued as appropriate.
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)
 
1.  Ask the Veteran whether he wishes to appeal the December 2011 rating decision regarding the effective date assigned for his service connected posttraumatic stress disorder, and the denial of entitlement to compensation under 38 U.S.C.A. § 1151 for a residual scar, status post left cheek excision.  If the Veteran indicates that he disagrees with the December 2011 decision, the RO/AMC must issue a statement of the case with respect to those issues.  The Veteran is hereby informed that the Board can only exercise jurisdiction over these matters if he files a timely perfected appeal.
 
2.  Provide the Veteran with notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), with regard to the issue whether new and material evidence has been received to reopen a claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for chronic pain and burning.  The Veteran should be advised that evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  The notice should further advise him of the bases for denying the claim in November 1995, and of what evidence is now required to reopen the claim.
 
3.  After the development requested has been completed, the RO/AMC should review the claims file to ensure that the actions taken are in complete compliance with the directives of this REMAND.  If any development is deficient in any manner, the RO/AMC must implement corrective procedures at once.  
 
4.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claim should be readjudicated.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


